IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

CAROLYN CAMPBELL,                   NOT FINAL UNTIL TIME EXPIRES TO
DONALD C. TINNELL,                  FILE MOTION FOR REHEARING AND
CONSTANCE SHIVER and                DISPOSITION THEREOF IF FILED
KATHERYN DONATONE a/k/a
KATHERYN SMITH,                     CASE NO. 1D14-2029

      Appellants,

v.

FLORIDA COMMERCE
CREDIT UNION,

      Appellee.


_____________________________/

Opinion filed January 16, 2015.

An appeal from the Circuit Court for Leon County.
John C. Cooper, Circuit Judge.

David H. Abrams of The Law Office of David H. Abrams, Tallahassee; Brian W.
Warwick, Janet R. Varnell, Steven T. Simmons of Varnell & Warwick, P.A., Lady
Lake, for Appellants.

Dennis R. O'Connor and Derek J. Angell of O'Connor & O'Connor, Winter Park, for
Appellee.


PER CURIAM.

      AFFIRMED.

THOMAS, ROWE, and OSTERHAUS, JJ., CONCUR.